Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 1 of 28




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.

  UNITED STATES OF AMERICA,

                Plaintiff,

  v.


  1.     $111,720.00 IN UNITED STATES CURRENCY;
  2.     $238,400.00 IN UNITED STATES CURRENCY FROM ALPINE BANK
         SELF-SERVICE STORAGE BOX #103;
  3.     $3,861.00 FROM ALPINE BANK ACCOUNT #8910777286;
  4.     $151,208.68 FROM ALPINE BANK ACCOUNT #8970777267;
  5.     2020 TOYOTA RAV4, VIN: 2T3A1RFV5LC064271;
  6.     2018 BMW 320XI, VIN: WBA8A3C52JA498879; AND
  7.     $200,060.00 FROM ALPINE BANK ACCOUNT #8970733187.


                Defendants.


                     VERIFIED COMPLAINT FOR FORFEITURE IN REM


         The United States of America, by and through United States Attorney Jason R.

  Dunn and Assistant United States Attorney Laura B. Hurd, pursuant to Supplemental

  Rules for Admiralty, Maritime and Asset Forfeiture Claims G(2), states:

                                 JURISDICTION AND VENUE

         1.     The United States of America (the AUnited States@) has commenced this

  action pursuant to the civil forfeiture provisions of 21 U.S.C. § 881 and 18 U.S.C. § 981(a),

  seeking forfeiture of defendant assets based upon violations of 21 U.S.C. ' 801, et seq.

  and 18 U.S.C. §§ 1956 and 1957. This Court has jurisdiction under 28 U.S.C. '' 1345


                                               1
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 2 of 28




  Denver, Colorado. Defendant $151,208.68 from Alpine Bank account #8970777267 is

  currently being held by Customs and Border Protection in the United States Treasury

  Fund.

                e.    2020 Toyota Rav4, VIN: 2T3A1RFV5LC064271, (“defendant Toyota

  Rav4”) was seized from David Josh Sermos in Denver, Colorado on May 4, 2020. Upon

  information and belief, defendant Toyota RAV4 is registered in the name of David Josh

  Sermos, and is unencumbered.       Defendant Toyota Rav4 is currently being held by

  Customs and Border Protection.

                f.    2018 BMW XI, VIN: WBA8A3C52JA498879, (“defendant BMW”) was

  seized from David Josh Sermos in Denver, Colorado on March 23, 2020.              Upon

  information and belief, defendant BMW is registered in the name of David Josh Sermos,

  and is unencumbered. Defendant BMW is currently being held by Customs and Border

  Protection.

                g.    $200,060.00 from Alpine Bank account #8970733187 was held in the

  name of David Josh Sermos and David E. Sermos and was seized on June 9, 2020, in

  Denver, Colorado. Defendant $200,060.00 from Alpine Bank account #897073318 is

  currently being held by Customs and Border Protection in the United States Treasury

  Fund.

                          FACTUAL BASIS FOR FORFEITURE

          4.    Except as otherwise noted, all of the following facts and information have

  been discovered through my own investigation and observations, and the observations

  and investigations of fellow law enforcement officers as reported to me.


                                             3
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 3 of 28




        Background Regarding the Businesses

        5.      On January 23, 2020, the Denver Police Department (DPD) received

  information from a Denver Excise and Licenses inspector who attempted to conduct a

  compliance inspection of the marijuana business, Colorado General Service Provider

  (herein “CGSP”), located at 6767 East 39th Avenue, Unit 104, in Denver, Colorado.

  The inspector and State of Colorado Marijuana Enforcement Division (herein “MED”)

  investigators had attempted to contact David Josh Sermos, the owner of CGSP, at CGSP

  on multiple days, but were unable to meet with him. In addition, the inspector and MED

  investigators had left voice mails for David Josh Sermos, and had sent emails to him, but

  David Josh Sermos did not return any of those phone calls or emails.

        6.     CGSP is licensed by both MED and Denver Excise and Licenses to operate

  a Retail Marijuana Products Manufacturing business (herein “MIP”) at 6767 East 39th

  Avenue, Unit 104, in the City and County of Denver, Colorado.

        7.     Marijuana products manufacturing businesses use marijuana plant product

  to create marijuana concentrate. Businesses with this type of license produce smokable

  concentrate (shatter, wax, butter, etc.), vaporizer cartridges containing marijuana

  concentrate, infused marijuana edibles, and tinctures. Generally, businesses with this

  type of license purchase low-grade marijuana “shake and trim” and not the more

  expensive marijuana bud and flower for the extraction process.

        MIP Licenses Associated with David Josh Sermos

        8.     On April 14, 2014, MED records show that David Josh Sermos was granted

  a retail MIP license for Mega Giant LLC, located at 3845 Forest Street, Denver, Colorado


                                             4
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 4 of 28




  80207.

         9.     On approximately October 22, 2013, according to Colorado Secretary of

  State (CSOS) records, Articles of Incorporation for a Profit Corporation were filed for

  Mega Giant LLC. This initial filing identified the registered agent and incorporator as

  David Josh Sermos at 820 South Monaco Parkway, Suite 158, Denver, Colorado 80224.

         10.    On June 4, 2015, according to Colorado Secretary of State (CSOS) records,

  Articles of Incorporation for a Profit Corporation were filed for Flatirons General Service

  Provider Ltd. This initial filing identified the registered agent and incorporator as Mega

  Giant LLC and David Josh Sermos at 191 University Boulevard, #323, Denver, Colorado

  80206.

         11.    On September 15, 2015, MED records show that David Josh Sermos was

  granted a retail MIP license for another company, Flatirons General Service Provider

  (herein “FGSP”), located at 6859 N Foothills Hwy, Unit C500, Boulder, Colorado 80302.

  According to MED records, David Josh Sermos stated that FGSP was a retail MIP

  manufacturer, with a tradename boulderchocolates.com

         12.    On approximately March 11, 2018, CSOS records show Articles of

  Incorporation for a Profit Corporation were filed for Colorado General Service Provider.

  This initial filing identified the registered agent and incorporator as David Josh Sermos at

  191 University Boulevard, #323, Denver, Colorado 80206.

         13.    On June 19, 2018, MED records show that David Josh Sermos was granted

  a retail MIP license for a third company, Colorado General Service Provider (CGSP),

  located at 6767 East 39th Avenue, Unit 104, Denver, Colorado 80207.


                                               5
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 5 of 28




         14.    Marijuana licensees are required by the State of Colorado to track their

  marijuana and marijuana products in an inventory tracking system known as Marijuana

  Enforcement Tracking, Reporting and Compliance (“METRC”). When a licensee enters

  into an agreement to sell marijuana product to another licensee, a marijuana transport

  manifest must be created in METRC. The manifest documents information relevant to

  the transfer to include the amount and type of marijuana product, the originating entities

  information, the destination of the product, and the approximate time of departure and

  arrival to the destination. It further requires the name of the individual picking up the

  product listing their contact information and type of vehicle they are driving with Colorado

  registration, and the route to be driven back to the receiving destination. Once the

  marijuana product has reached the licensed destination, the receiving location

  acknowledges the receipt of the product in METRC. The marijuana must go from one

  licensed location to the receiving licensed location.

         Mega Giant LLC METRC

         15.    From May 19, 2014 through May 11, 2015, METRC records show that David

  Josh Sermos used the Mega Giant LLC MIP license to purchase over 130 pounds of

  marijuana bud. From June 4, 2014 through November 19, 2015, the same METRC

  report showed that Mega Giant LLC sold approximately 10,355 units of infused marijuana

  edible products. This report did not indicate the price the marijuana was purchased for

  or the price the edibles sold for.

         16.    After November 19, 2015, there were no other reported sales of marijuana

  products by Mega Giant LLC in METRC. .


                                               6
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 6 of 28




        FGSP METRC

        17.    From June 30, 2016 to August 9, 2017, METRC records show that David

  Josh Sermos used the FGSP MIP license to purchase over 1,200 pounds of marijuana

  bud for over $1,400,000 (averaging approximately $1,160 a pound). During this time

  period, there were no reported sales or products produced by FGSP in METRC.

        CGSP METRC

        18.    From June 19, 2018 to January 30, 2020, METRC records show that David

  Josh Sermos used the CGSP MIP license to purchase over 2,800 pounds of marijuana

  bud for over $2,800,000 (averaging approximately $1,000 a pound). During this time

  period, there were no reported sales or products produced by CGSP in METRC.

        19.    In total, FGSP and CGSP purchased $4,200,000 in marijuana that was

  entered into METRC. There are no corresponding sales recorded in METRC from FGSP

  and CGSP to any retail marijuana stores.

        20.    A MED Investigative Report for Consideration of First Licensing of New

  Applicant: Colorado General Service Provider (CGSP), dated June 6, 2018, references

  two closed investigations for David Josh Sermos.

        21.    According to the report, in a closed 2015 investigation, David Josh Sermos

  was given a verbal warning for failing to use METRC to identify and track infused

  products. The report states that, “Mr. Sermos, in an email response stated he never

  received a verbal warning”.

        22.    The report also references a closed 2017 Report of Investigation, regarding

  a missing 1,175 pounds of retail marijuana in relation to the sale of FGSP. The document


                                             7
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 7 of 28




  states that, “Mr. Sermos told MED investigators that he destroyed the retail marijuana”.

  Based on the average purchase cost of marijuana under FGSP of $1,160 a pound, David

  Josh Sermos would have destroyed approximately $1,363,000 of retail marijuana.

         23.    All businesses operating with a MIP license in the City and County of

  Denver are also required to be permitted by the Denver Fire Department (DFD) to operate

  extraction equipment. The permits authorize the storage and use of various types of

  compressed gases such as carbon dioxide (CO2), butane, and propane.

         24.    On or around September 25, 2019, the DFD conducted an inspection of

  CGSP at 6767 East 39th Avenue, Unit 104, in Denver, Colorado with David Josh Sermos.

  DFD observed that there was no extraction equipment in the facility, that there was no

  storage of flammable or hazardous products, and that there was no marijuana or

  marijuana products seen. David Josh Sermos told DFD that he was only using the facility

  for storage. At the time of the DFD inspection, David Josh Sermos had been purchasing

  and manifesting marijuana into this facility for approximately 14 months.

                                             Surveillance

         25.    On February 26, 2020, DPD applied for and was granted a Denver search

  warrant for the installation and monitoring of a GPS tracking device for a 2018 silver BMW

  320xi with Colorado license plate AAWO52, VIN # WBA8A3C52JA498879. The BMW

  is registered to a David Josh Sermos. DPD conducted surveillance of Sermos prior to,

  and after the installation of the tracking device.

         26.    On March 10, 2020, DPD surveillance observed the BMW being driven by

  David Josh Sermos. David Josh Sermos met a male driving a black Toyota Corolla with


                                                8
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 8 of 28




  Colorado license plate CJC040, later identified as Zachary Norton. The Toyota Corolla

  was registered to a Zachary Saul Norton at an address in Elizabeth, Colorado. David

  Josh Sermos and Norton met at a Bed Bath and Beyond parking lot where Norton was

  seen placing something in David Josh Sermos’s trunk after it opened.

        27.    Per MED records, Norton previously worked for David Josh Sermos at

  Mega Giant, LLC for approximately four months, but is not currently badged to work in the

  Colorado marijuana industry and does not represent any Colorado licensed marijuana

  businesses. It is illegal for David Josh Sermos to sell marijuana purchased through his

  business to Norton.

        28.    On March 11, 2020, DPD surveillance observed David Josh Sermos leave

  his residence in the BMW and drive to the 7300 block of East 29th Avenue to a parking

  lot behind the Noodles and Company. David Josh Sermos was seen dumping trash into

  the dumpster. Detectives retrieved marijuana packaging, rubber gloves, and rubber

  bands from the trash. David Josh Sermos then drove to Colorado Kind Holdings, LLC,

  a Colorado licensed marijuana.

        29.    On March 11, 2020, METRC records show that David Josh Sermos

  received 32.734239 pounds of marijuana for $35,614.29 from Colorado Kind Holdings,

  LLC. The receiving business was CGSP. No other transactions for David Josh Sermos

  or CGSP for March 11, 2020, were manifested in METRC.

        30.    David Josh Sermos departed Colorado Kind Holdings, LLC and returned to

  his residence in Denver; and not directly to his business, CGSP.

        31.    David Josh Sermos then drove the BMW to CGSP.


                                             9
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 9 of 28




          32.   Approximately twenty minutes later, David Josh Sermos drove to the

  parking lot behind the Noodles and Company and dumped trash in the dumpster. From

  there, he drove back to his residence. Detectives retrieved marijuana packaging and

  rubber gloves from the trash in Noodles and Company.

          33.   David Josh Sermos then drove the BMW to the Stapleton Dog Park where

  surveillance saw him meet Norton.

          34.   David Josh Sermos and Norton (Norton in the Corolla) drove separately to

   the 2200 block of Trenton Street where they met up in an alley. Surveillance could not

   see what occurred in the alley. After a few minutes they both drove off, David Josh

   Sermos back to his residence and Norton out of the area.

          35.   On March 13, 2020, DPD surveillance saw David Josh Sermos’s BMW at

   Schomp BMW in Highlands Ranch, Colorado. DPD surveillance observed a technician

   remove the GPS tracking device from the BMW and give it to David Josh Sermos’s wife,

   Leslie Sermos. DPD contacted Leslie Sermos and impounded the BMW.

          36.   David Josh Sermos arrived at his residence in his 2020 Toyota Rav4 with

   Colorado license plate 698ZUA (VIN: 2T3A1RFV5LC064271) and was contacted by DPD

   officers.

          Interview of David Josh Sermos

          37.   DPD detectives spoke with David Josh Sermos. David Josh Sermos told

   detectives, “I knew you guys were coming”.

          38.   He went on to tell DPD detectives that he saw someone take his trash

   behind the Noodles and Company on March 11. He stated he went home and checked


                                            10
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 10 of 28




   his car and found the GPS tracker hidden on his BMW. He stated that he immediately

   started to clean up and repeated, “I knew you were coming.”

          39.     David Josh Sermos stated he was having a hard time with his business and

   had to start selling marijuana to pay his rent and his kid’s school tuition.

          40.     On a typical day, David Josh Sermos said that when he goes to his

   marijuana business, the first thing he does is turn on a machine that pauses the video

   surveillance of the business. Colorado Marijuana Code requires marijuana businesses to

   have a video surveillance system to monitor the activity relating to the marijuana. David

   Josh Sermos said he has a vacuum sealer in his car that uses to repackage the marijuana

   that he buys, then he puts the new packages in a black trash bag.

          41.     David Josh Sermos stated that he recently sold marijuana to an individual

   identified as, “M.” David Josh Sermos said he sold four to six pounds for $8,750 and

   that he made a $25 a pound profit. Detectives said that $25 was not much profit for all

   the risk. David Josh Sermos responded that he did not have a choice because he was

   in financial trouble.

          42.     Detectives told David Josh Sermos that on the night of March 6, 2020,

   surveillance saw him leave his business with a large trash bag after having purchased

   approximately 60 pounds of marijuana over the previous week, according to METRC.

   David Josh Sermos stated that he sold the marijuana to someone, but did not know their

   name or number.

          43.     David Josh Sermos stated that he only had money in two banks, Key Bank

   and First Bank, and only had approximately $5,000 in both banks combined.


                                                11
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 11 of 28




          Search Warrants

         44.     On March 13, 2020, DPD obtained search and seizure warrants for David

   Josh Sermos’s residence, Colorado General Service Provider located at 6767 East 39th

   Avenue, Unit 104; and for accounts at Alpine Bank in Denver, Colorado.

         45.     During the search at David Josh Sermos residence in Denver, Colorado,

   law enforcement officers discovered a reusable grocery bag hanging on a metal shelf in

   the garage containing a large bundle of cash rubber-banded together that was

   approximately $10,250 in United States currency. Just inside the door from the garage,

   officers located another reusable grocery bag hanging from a similar shelf containing two

   opened vacuum sealer bags with large bundles of rubber-banded cash, later determined

   to be approximately $101,470 in United States currency. In total, defendant $111,720.00

   in United States currency was seized at the Sermos’s residence during the search.

         46.     At the search of CGSP, at 6767 East 39th Avenue, Unit 104, Denver,

   Colorado, officers found a medium-sized open area that appeared “un-used and mostly

   abandoned”.    The room contained a large yellow fire safe cabinet with surveillance

   equipment inside, two storage freezers, a small refrigerator/freezer, two washing

   machines, and a portable air conditioning unit. The freezers contained a bag with a small

   amount of dried marijuana and three containers with suspected marijuana “butter.”

         47.     On March 23, 2020, a search warrant for David Josh Sermos’s BMW was

   executed. Upon opening the trunk, the officers immediately smelled a strong odor of

   marijuana.

                    Defendant $238,400.00 in United States Currency


                                              12
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 12 of 28




         48.    On March 18, 2020, the safe deposit box 103, rented by David Josh Sermos

   at Alpine Bank was searched. During the search, a reusable grocery bag with three

   vacuum-sealed bags containing defendant $238,400.00 in United States currency from

   Alpine Bank self-service storage box #103 was discovered.

                                FINANCIAL INVESTIGATION

         49.    Based on the underlying investigation into David Josh Sermos, law

   enforcement also conducted a financial investigation into David Josh Sermos and the

   businesses associated with him.

         50.    A review of Colorado Department of Labor records going back seven years

   shows no reported W-2 income for David Josh Sermos or Leslie Sermos.

                                       Tax Reporting

         David Josh Sermos and Leslie Sermos

         51.    Colorado Department of Revenue records show that David Josh Sermos

   and Leslie Sermos filed joint tax returns for 2015 through 2018. Their self-employment

   combined income reported after non-passive losses from Mega Giant LLC for four years

   was $99,064.00.

         Mega Giant, LLC

         52.    Colorado Department of Revenue records show that partnership income tax

   returns were filed for Mega Giant LLC in tax years 2015, 2016, 2017 and 2018.

         53.    In 2015, Mega Giant LLC reported gross receipts of $46,633.00, and after

   cost of goods sold of $36,315.00 and other deductible expenses and depreciation

   altogether totaling $60,157.00, the business reported a loss of $49,839.00.


                                              13
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 13 of 28




           54.   Generally, gross receipts are the total amounts the organization received

   from all sources during its annual accounting period, without subtracting any costs or

   expenses. In turn, cost of goods sold refers to the direct costs of producing the goods

   sold by a company. This amount includes the cost of the materials and labor directly

   used to create the good. It excludes indirect expenses, such as distribution costs and

   sales force costs.

           55.   In 2016, Mega Giant LLC reported no gross receipts after cost of goods sold

   of $15,500.00, and other deductible expenses and depreciation altogether totaling

   $12,123.00, the business reported a loss of $27,623.00.

           56.   In 2017, Mega Giant LLC reported no gross receipts and no cost of goods

   sold.   However, the other deductible expenses and depreciation altogether totaled

   $23,881,00, and the business reported a loss of $23,881.00.

           57.   In 2018, Mega Giant LLC reported no gross receipts and no cost of goods

   sold.   However, the other deductible expenses and depreciation altogether totaled

   $12,574.00, and the business reported a loss of $12,574.00.

           Flatirons General Service Provider

           58.   Colorado Department of Revenue records show that corporate income tax

   were filed for Flatirons General Service Provider in tax years 2015, 2016 and 2017.

           59.   In 2015, FGSP reported no gross receipts and no cost of goods sold.

   However, the other deductible expenses reported totaled $18,797.00, and the business

   reported a loss of $18,797.00.

           60.   In 2016, FGSP reported no gross receipts and cost of goods sold of


                                              14
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 14 of 28




   $428,467.00.       Additionally, the other deductible expenses reported on this return

   altogether totaled $25,245.00, and the business reported a loss of $453,712.00.

            61.   In 2017, FGSP reported $475,000.00 in gross receipts and cost of goods

   sold of $993,985.00. Additionally, the other deductible expenses reported on this return

   altogether totaled $31,000.00, and the business reported a loss of $549,985.00.

            62.   As discussed in more detail below, in September 2017, David Josh Sermos

   sold FGSP and its MIP for $475,000.00. The gross receipts and commissions reported

   on the 2017 return are a result of the sale of the business and not the reporting of actual

   sales.

            Colorado General Service Provider

            63.   Colorado Department of Revenue records show that a corporate income tax

   return was filed for Colorado General Service Provider in tax year 2018.

            64.   In 2018, CGSP reported no gross receipts and cost of goods sold of

   $467,254,00. Additionally, the other deductible expenses reported, totaled $18,378.00,

   and the business reported a loss of $486,132.00.

            65.   In total, FGSP and CGSP have reported losses of approximately

   $1,500,000.00 since 2015 with no gross receipts other than the sale of FGSP’s MIP

   license in 2017.

            66.   Based on the underlying criminal investigation and financial investigation

   into Mega Giant LLC, FGSP, and CGSP, the businesses’ MIP licenses were used as a

   means to obtain retail marijuana in large quantities, but the MIP licenses were not used

   by David Josh Sermos to manufacture marijuana infused products.


                                               15
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 15 of 28




         67.      Further, after 2015, FGSP and CGSP were companies created to disguise

   the illegal sale of marijuana, in violation of federal law and Colorado marijuana licensing

   requirement.

         Cash Transactions

         68.      From September 6, 2016 and September 29, 2019, $1,356,590.00 in

   recorded cash purchases exceeding $10,000.00 were made by FGSP, CGSP, and David

   Josh Sermos at various retail marijuana businesses to purchase marijuana. During this

   same timeframe, no reported sales were recorded in METRC, and there were also no

   reported gross receipts accounting for sales through any of the businesses associated

   with David Josh Sermos on the businesses’ tax returns.

         69.      In addition, DPD contacted Dale Campbell, the registered agent for the

   company that rented a home to David Josh Sermos and Leslie Sermos. Campbell stated

   that the rent is $2,295.00 a month and that David Josh Sermos typically deposits cash

   directly into Campbell’s bank account.

         70.      For each licensed marijuana business, MED and Denver Excise and

   Licenses keep a copy of the lease on file. The lease agreement for 6767 East 39th

   Avenue, Unit 104 in Denver, Colorado indicated that rent was $1,000 per month.

         71.      During the search of the Sermos’s residence, two receipts for cash

   payments of $1,000 each for rent were located. The receipts indicated that they were

   for “CGSP #104” for March and April 2020.

                                     Financial Accounts

         72.      During the course of the investigation, several financial accounts were


                                               16
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 16 of 28




   identified that were associated with David Josh Sermos, Leslie Sermos, and Mega Giant

   LLC.

          First Bank Account #3092

          73.   On February 24, 2014 First Bank account ending in #3092 was opened in

   the name of Mega Giant LLC. On April 1, 2014, the balance was $2,528.74. From April

   1, 2014 until it was closed in June 2014, the only deposits consisted of on $4,500.00

   deposit and one check in the amount of $1,500.00.

          74.   Although some withdrawals from First Bank Account ending in #3092

   appear to be for businesses expenses, the majority of withdrawals appear to be for

   restaurants and other personal expenses.

          First Bank Account #4326

          75.   On July 29, 2016, First Bank account ending in #4326 was opened and

   Leslie Jennifer Sermos was the only signor on this account.

          76.   From July 29, 2016 to April 3, 2020, $89,976.30 in cash was deposited into

   the First Bank account ending in #4326.

          First Bank Account #5460

          77.   On April 13, 2001, First Bank account ending in #5460 (First Bank account

   #5460) was opened and David Josh Sermos was the only signor on this account. In

   October 2017, this account was closed.

          78.   Between April 14, 2014 and October 24, 2017, a total of approximately

   $30,921.05 in cash deposits were made into First Bank account #5460. The withdrawals

   out of First Bank account #5460 appeared to be primarily living and entertainment


                                              17
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 17 of 28




   expenditures.

         79.    On July 22, 2015, First Bank account #5460 had a balance of $2,368.45,

   which was comprised of two cash deposits on June 2 and June 24, 2015, totaling

   $3,680.00. In addition, on that same day, a cashier’s check in the amount of $6,000.00

   was deposited into First Bank account #5460 from David Josh Sermos’s Wells Fargo

   account ending in #5210.

         80.    On July 24, 2015, a withdrawal in the amount of $4,700.00 was posted to

   First Bank account #5460, which according to MED records was a check to the

   Department of Revenue for FGSP’s initial application fee and license fee to obtain the

   FGSP’s MIP license.

         81.    In addition, on August 11, 2015 a withdrawal in the amount of $2,500.00

   was posted to First Bank account #5460, which according to MED records corresponds

   to a check to Boulder County for the local fees associated with FGSP’s MIP license.

         Facilitating Alpine Bank Account #5199 and #5205

         82.    On approximately September 17, 2017, MED records show that David Josh

   Sermos sold FGSP’s MIP license for $475,000.00.

         83.    According to the Asset Purchase Agreement, $31,000.00 was paid out in

   brokerage fees as part of the transaction and 1st Security Escrow Company, LLC was

   designated to receive and disperse the funds.

         84.    On September 22, 2017, Alpine Bank account ending in #5199 (Alpine Bank

   account #5199) was opened and David Josh Sermos was the only signor on the account.

         85.    On September 22, 2017, Alpine Bank account #5199 received a wire in the


                                             18
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 18 of 28




   amount of $443,670 from 1st Security Escrow Company, LLC. That same day, another

   $500.00 deposit was made into the account.

         86.    Between May 22, 2018 and February 11, 2019, Alpine Bank account #5199

   received a total of $7,074.00 in deposits, which were comprised of a federal tax refund

   check in the amount of $4,874.00, and two cash deposits, totaling $2,200.00. No other

   deposits were made into Alpine Bank account #5199.

         87.    From September 22, 2017 to February 11, 2019, $51,096.00 was withdrawn

   in cash from Alpine Bank account #5199.

         88.    In addition, on April 17, 2018, David Josh Sermos wrote a check from Alpine

   Bank account #5199 to support his other MIP license, specifically Check #1004 to the

   Colorado Department of Revenue in the amount of $16.00 for the wholesale sales tax

   license for CGSP.

         89.    On July 20, 2018, $400,000.00 was withdrawn from Alpine Bank account

   #5199 and deposited into Alpine Bank account ending in #5205.

         90.    David Josh Sermos was the sole signor on Alpine Bank account ending in

   #5205.

         91.    On September 22, 2017, a $500.00 cash deposit was made by “David

   Sermos” into Alpine Bank account ending in #5205. No other deposits were made into

   Alpine Bank account ending in #5205; however, bank interest of approximately $18.00

   accrued.

         92.    On February 11, 2019, $400,518.15 was withdrawn from Alpine Bank

   account ending in #5205 and deposited into Alpine Bank account ending in #7267,


                                             19
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 19 of 28




   discussed below.

         93.    On February 11, 2019, $2,610.00 was transferred from Alpine Bank account

   #5199 to Alpine Bank account ending in #7286, discussed below.

         Alpine Bank Account #8910777286

         94.    On February 11, 2019, Alpine Bank account #8910777286 (“Alpine Bank

   account #7286”) was opened in the name of David Josh Sermos. David Josh Sermos

   was the sole signor on Alpine Bank account ending in #7286 until October 4, 2019, when

   David Sermos, believed to be David E. Sermos, was added to the account. David E.

   Sermos is the father of David Josh Sermos.

         95.    On February 11, 2019, $2,610.00 was deposited into Alpine Bank account

   #7286 from Alpine Bank account #5199, which on September 22, 2017, received the wire

   in the amount of $443,670, discussed above.

         96.    On July 18, 2019, the only additional deposits into Alpine Bank account

   #7286 totaled $8,944.87, which included cash deposits totaling $1,593.00 and a federal

   tax return check in the amount of $7,058.87, which was transferred on the same day and

   deposited into Alpine Bank account ending in #7267. The only other withdrawals were

   internal banking fees.

         97.    On May 4, 2020, defendant $3,861.00 from Alpine Bank account

   #8910777286 was seized.

         Alpine Bank Account #8970777267

         98.    On February 11, 2019, Alpine bank account #8970777267 (“Alpine Bank

   account #7267”) was opened and David Josh Sermos was the only signor.


                                            20
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 20 of 28




         99.    On October 4, 2019, David E. Sermos was added to the account.

         100.   As discussed above, on February 11, 2019, $400,518.15 was deposited

   into Alpine Bank account #7267 from Alpine Bank account #5205; and on July 18, 2019,

   $7,058.87 was deposited into Alpine Bank account #7267, which was the federal tax

   return transferred from Alpine Bank account #7286, discussed above.

         101.   On October 4, 2019, $200,000.00 was withdrawn from Alpine Bank account

   #7267 and deposited into Alpine Bank account #8970733187, discussed below.

         102.   On November 22, 2019, check number 1001, for $23,317.00 was written

   from Alpine Bank account #7267 to Groove Toyota, “2020 RAV4” was written into the

   memo section of this check. This check purchased defendant 2020 Toyota Rav4, VIN:

   2T3A1RFV5LC064271.

         103.   On November 23, 2019, check number 1002, for $33,684.08 was written

   from Alpine Bank account #7267 to Schomp BMW, “2018 BMW 320i” was written in the

   memo section of this check. This check was used to purchase defendant 2018 BMW XI,

   VIN: WBA8A3C52JA498879.

         104.    After the purchase of these two vehicles, there were no other significant

   deposits into or withdrawals from Alpine Bank account #7267.

         105.   On June 9, 2020, defendant $151,208.68 from Alpine Bank account

   #8970777267 was seized.

         Alpine Bank Account #8970733187

         106.   On December 21, 2018, Alpine Bank account #8970733187 (Alpine Bank

   account #3187) was opened and David E. Sermos was the only signor on this account.


                                             21
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 21 of 28




   On October 4, 2019, David Josh Sermos was added to the account.

         107.   As discussed above, on October 4, 2019, $200,000.00 was deposited into

   Alpine Bank account #3187 from Alpine Bank account #7267. Additionally, on October

   4, 2019, a cash deposit of $60.00 was made into Alpine Bank account #3187. After

   October 4, 2019, no deposits or withdrawals were made in Alpine Bank account #3187.

         108.    On June 9, 2020, defendant $200,060.00 from Alpine Bank account

   #8970733187 was seized.

                                        CONCLUSION

         109.   David Josh Sermos used the FGSP’s and CGSP’s MIP licenses and

   obtained over 3,000 pounds of marijuana for $4,200,000. METRC has no record that any

   of the bulk marijuana that David Josh Sermos purchased with the FGSP and CGSP

   licenses was sold, transferred, or converted into a marijuana infused product.

         110.   Surveillance observations and admissions by David Josh Sermos show that

   he was selling the marijuana purchased with his MIP licenses illegally for a profit.

   Further, a significant amount of cash deposits were made into accounts at First Bank

   associated with Leslie Sermos and David Josh Sermos.

         111.   David Josh Sermos’s businesses (FGSP and CGSP) have reported losses

   totaling over $1,500,000.00 since 2015, with no gross receipts other than the sale of

   FGSP’s MIP license.     In March 2020, over $350,000.00 in cash was seized from

   locations associated with David Josh Sermos.

         112.   This is all indicative of money laundering activities to disguise the ownership

   and nature of any illegal proceeds generated from the sale of narcotics. David Josh


                                              22
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 22 of 28




   Sermos is a distributor of multi-pounds of marijuana and his businesses (FGSP and

   CGSP) were used to facilitate the distribution of narcotics.

          113.   Therefore, the proceeds derived from the sale of FGSP’s MIP license, a

   business engaged in the distribution of narcotics and money laundering, constitute and/or

   are traceable to property involved in money laundering in violation of 18 U.S.C. §§ 1956,

   1957 and, therefore, are subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).

   Further, defendant assets were derived from proceeds traceable to an exchange of a

   controlled substance in violation of 21 U.S.C. § 801, et seq., and therefore is forfeitable

   to the United States pursuant to 21 U.S.C. § 881(a)(6).




                                               23
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 23 of 28
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 24 of 28




                                  FIRST CLAIM FOR RELIEF

          114.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          115.   By the foregoing and other acts, defendant $111,720.00 in United States

   currency was moneys furnished or intended to be furnished in exchange for a controlled

   substance, proceeds traceable to such an exchange, and/or moneys used or intended to

   be used to facilitate a violation of 21 U.S.C. § 801, et seq., and therefore is forfeitable to

   the United States pursuant to 21 U.S.C. § 881(a)(6).

                                 SECOND CLAIM FOR RELIEF

          116.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          117.   By the foregoing and other acts defendant $111,720.00 in United States

   currency constitutes property involved in violations of 18 U.S.C. §§ 1956 and 1957, and

   therefore, is forfeitable to the United States pursuant to 18 U.S.C. § 981(a)(1)(A).

                                  THIRD CLAIM FOR RELIEF

          118.   The Plaintiff repeats and incorporates by reference the paragraphs above.

          119.   By the foregoing and other acts, defendant $238,400.00 in United States

   currency from Alpine Bank self-service storage box #103 was monies furnished or

   intended to be furnished in exchange for a controlled substance, proceeds traceable to

   such an exchange, and/or moneys used or intended to be used to facilitate a violation of

   21 U.S.C. § 801, et seq., and therefore is forfeitable to the United States pursuant to 21

   U.S.C. § 881(a)(6).

                                 FOURTH CLAIM FOR RELIEF

          120.   The Plaintiff repeats and incorporates by reference the paragraphs above

          121.   By the foregoing and other acts, defendant $238,400.00 in United States



                                                25
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 25 of 28




   currency from Alpine Bank self-service storage box #103 constitutes property involved in

   violations of 18 U.S.C. §§ 1956 and 1957, and therefore, is forfeitable to the United States

   pursuant to 18 U.S.C. § 981(a)(1)(A).

                                   FIFTH CLAIM FOR RELIEF

          122.     The Plaintiff repeats and incorporates by reference the paragraphs above.

          123.     By the foregoing and other acts, defendant $3,861.00 from Alpine Bank

   account #8910777286 was moneys furnished or intended to be furnished in exchange for

   a controlled substance, proceeds traceable to such an exchange, and/or moneys used or

   intended to be used to facilitate a violation of 21 U.S.C. § 801, et seq., and therefore is

   forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

                                   SIXTH CLAIM FOR RELIEF

          124.     The Plaintiff repeats and incorporates by reference the paragraphs above.

          125.     By the foregoing and other acts, defendant $3,861.00 from Alpine Bank

   account #8910777286 constitutes property involved in violations of 18 U.S.C. §§ 1956

   and 1957, and therefore, is forfeitable to the United States pursuant to 18 U.S.C. §

   981(a)(1)(A).

                                 SEVENTH CLAIM FOR RELIEF

          126.     The Plaintiff repeats and incorporates by reference the paragraphs above.

          127.     By the foregoing and other acts, defendant $151,208.68 from Alpine Bank

   account #8970777267 was moneys furnished or intended to be furnished in exchange for

   a controlled substance, proceeds traceable to such an exchange, and/or moneys used or

   intended to be used to facilitate a violation of 21 U.S.C. § 801, et seq., and therefore is

   forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).



                                               26
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 26 of 28




                                  EIGHTH CLAIM FOR RELIEF

            128.   The Plaintiff repeats and incorporates by reference the paragraphs above.

            129.   By the foregoing and other acts, defendant $151,208.68 from Alpine Bank

   account #8970777267 constitutes property involved in violations of 18 U.S.C. §§ 1956

   and 1957, and therefore, is forfeitable to the United States pursuant to 18 U.S.C. §

   981(a)(1)(A).

                                      NINTH CLAIM FOR RELIEF

            130.   The Plaintiff repeats and incorporates by reference the paragraphs above.

            131.   By the foregoing and other acts, defendant 2020 Toyota Rav4, VIN:

   2T3A1RFV5LC064271 is property derived from proceeds furnished or intended to be

   furnished in exchange for a controlled substance, proceeds traceable to such an

   exchange, and/or from moneys used or intended to be used to facilitate a violation of 21

   U.S.C.     §    801,   et   seq.    Therefore,    defendant   2020   Toyota   Rav4,   VIN:

   2T3A1RFV5LC064271           is forfeitable to the United States pursuant to 21 U.S.C. §

   881(a)(6).

                                      TENTH CLAIM FOR RELIEF

            132.   The Plaintiff repeats and incorporates by reference the paragraphs above.

            133.   By the foregoing and other acts, defendant 2020 Toyota Rav4, VIN:

   2T3A1RFV5LC064271, constitutes property involved in violations of 18 U.S.C. §§ 1956

   and 1957, and therefore, is forfeitable to the United States pursuant to 18 U.S.C. §

   981(a)(1)(A).

                                ELEVENTH CLAIM FOR RELIEF

            134.   The Plaintiff repeats and incorporates by reference the paragraphs above.



                                                    27
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 27 of 28




          135.     By the foregoing and other acts, defendant 2018 BMW XI, VIN:

   WBA8A3C52JA498879 is property derived from proceeds furnished or intended to be

   furnished in exchange for a controlled substance, proceeds traceable to such an

   exchange, and/or from moneys used or intended to be used to facilitate a violation of 21

   U.S.C. § 801, et seq. Therefore, defendant 2018 BMW XI, VIN: WBA8A3C52JA498879

   is forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

                                TWELFTH CLAIM FOR RELIEF

          136.     The Plaintiff repeats and incorporates by reference the paragraphs above.

          137.     By the foregoing and other acts, defendant 2018 BMW XI, VIN:

   WBA8A3C52JA498879, constitutes property involved in violations of 18 U.S.C. §§ 1956

   and 1957, and therefore, is forfeitable to the United States pursuant to 18 U.S.C. §

   981(a)(1)(A).

                               THIRTEENTH CLAIM FOR RELIEF

          138.     The Plaintiff repeats and incorporates by reference the paragraphs above.

          139.     By the foregoing and other acts, defendant 2018 BMW XI, VIN:

   WBA8A3C52JA498879 was used, or intended to be used to transport, or in any manner

   facilitate the transportation, sale, receipt, possession, or concealment of a controlled

   substance in violation of 21 U.S.C. § 801 et seq. and therefore, is forfeitable to the United

   States pursuant to 21 U.S.C. § 881(a)(4).

                              FOURTEENTH CLAIM FOR RELIEF

          140.     The Plaintiff repeats and incorporates by reference the paragraphs above.

          141.     By the foregoing and other acts, defendant $200,060.00 from Alpine Bank

   account #8970733187 was moneys furnished or intended to be furnished in exchange for



                                                28
Case 1:20-cv-02263-CMA-SKC Document 1 Filed 07/31/20 USDC Colorado Page 28 of 28




   a controlled substance, proceeds traceable to such an exchange, and/or moneys used or

   intended to be used to facilitate a violation of 21 U.S.C. § 801, et seq., and therefore is

   forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

                                FIFTEENTH CLAIM FOR RELIEF

         142.      The Plaintiff repeats and incorporates by reference the paragraphs above.

         143.      By the foregoing and other acts, defendant $200,060.00 from Alpine Bank

   account #8970733187 constitutes property involved in violations of 18 U.S.C. §§ 1956

   and 1957, and therefore, is forfeitable to the United States pursuant to 18 U.S.C. §

   981(a)(1)(A).

         WHEREFORE, the United States prays for entry of a final order of forfeiture for the

   defendant assets in favor of the United States, that the United States be authorized to

   dispose of the defendant assets in accordance with law, and that the Court enter a finding

   of probable cause for the seizure of the defendant assets and issue a Certificate

   of Reasonable Cause pursuant to 28 U.S.C. ' 2465.

         DATED this 31st day of July 2020.

                                                    Respectfully submitted,

                                                    JASON R. DUNN
                                                    United States Attorney

                                                By: s/ Laura B. Hurd
                                                    Laura B. Hurd
                                                    Assistant United States Attorney
                                                    1801 California Street, Ste. 1600
                                                    Denver, Colorado 80202
                                                    Telephone: (303) 454-0100
                                                    Fax: (303) 454-0402
                                                    E-mail: Laura.Hurd@usdoj.gov
                                                    Attorney for Plaintiff




                                               29
